THE THIRTEENTH COURT OF APPEALS

                                   13-13-00088-CV


                        CITY OF CORPUS CHRISTI, TEXAS
                                       v.
                           CITY OF INGLESIDE, TEXAS


                                  On Appeal from the
                  156th District Court of San Patricio County, Texas
                          Trial Cause No. S-11-6088CV-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED AND

RENDERED.      The Court orders the judgment of the trial court REVERSED and

RENDERED. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.



May 29, 2014